DETAILED ACTION
	This office action is in response to the amendment filed on 11/30/2021. Claims 1, 3, 4, 6, 10, 13 and 14 are amended. Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 and 01/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	In view of the Applicant’s amendment regarding claims 3-4, 6, 10 and 14, the rejections under 35 U.S.C 112(b) are withdrawn because the phrase “near- peripheral" is further defined in the amended claims 3-4, 6, 10 and 14.

Response to Arguments
	Applicant’s arguments regarding 35 U.S.C. § 103 filed on 11/30/2021 have been fully considered but they are not persuasive. Examiner's response to the presented arguments follows below.

Summary of Arguments
Argument 1:
The cited art fails to disclose one or more of these features of Claim 1. For example, in Sabovic, the focus-tunable lens serves to project visual information into a viewer's eye, whereas the astigmatism-correcting lens serves to correct a vision defect - such as astigmatism - of the viewer's eye. There is no reasonable basis to assume that the focus fixed lens such as astigmatism-correcting lens in Sabovic could be modified by incorporating other references to move outside the central portion and cover a boundary portion of the vision field of the viewer outside a central portion covered by the focus tunable lens. There is no reasonable basis to assume that focus fixed lens such as astigmatism-correcting lens in Sabovic would still work properly to correct vision defect such as astigmatism once such a modification was made. 

 
Examiner’s Response
	As to argument 1 regarding claims 1-19, Examiner respectfully disagrees for the following reasons. 
	Applicant asserts that the art fails to disclose one or more features of claim 1, because in Sabovic, the focus-tunable lens serves to project visual information into a viewer's eye, whereas the astigmatism-correcting lens serves to correct a vision defect - such as astigmatism - of the viewer's eye. There is no reasonable basis to assume that the focus fixed lens such as astigmatism-correcting lens in Sabovic could be modified by incorporating other references to move outside the central portion and cover a boundary portion of the vision field of the viewer outside a central portion covered by the focus tunable lens. There is no reasonable basis to 
	However, the claims as currently constructed do not recite correcting vision defect of the eye of a user, Applicant arguments are directed to the purpose of their invention which is not reflected in the claim language. In addition Sabovic, paragraphs 9, 24 and figure 1 discloses a lens subsystem on the left and right side of the eyewear device… The lens is any focus-tunable lens, such as an electro-mechanical lens (which use electrical motors or electroactive polymers to move or reshape solid, flexible or Alvarez lens) or liquid-crystal lens... The lens may also include a fixed lens, such as an astigmatism-correcting lens.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. patent Application No. 15/798,274 now U.S. patent No. 10,928,638. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows 

Instant Application 
U.S. patent No. 10,928,638

Claim 1: An eyewear device, comprising:
Claim 1: An eyewear device, comprising:
a lens assembly including: a focus tunable lens… a focus fixed lens covering a boundary portion of the vision field of the viewer of the eyewear device
a left lens assembly including: a left focus tunable lens covering a first central portion of a left vision field of a viewer of the eyewear device… a left focus fixed lens covering a first boundary portion
covering a central portion of a vision field of a viewer of the eyewear device
covering a second central portion of a right vision field of the viewer of the eyewear device
wherein the boundary portion is uncovered by the focus tunable lens and outside the central portion
wherein the second boundary portion is uncovered by the right focus tunable lens and outside the second central portion



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sabovic (US 2017/0123233) in view of Simmons (US 2014/0285429) and in further view of Lo (US 2011/0118834).

Regarding claim 1, Sabovic discloses the following claim limitations: An eyewear device, comprising: (Sabovic, paragraph 5 discloses autofocusing eyewear for correcting eye accommodative dysfunctions including),
a lens assembly including: a focus tunable lens… a focus fixed lens covering a boundary portion of the vision field of the viewer of the eyewear device (Sabovic, paragraphs 9, 24 and figure 1 discloses a lens subsystem on the left and right side of the eyewear device… The lens is any focus-tunable lens, such as an electro-mechanical lens (which use electrical motors or electroactive polymers to move or reshape solid, flexible or Alvarez lens) or liquid-crystal lens... The lens may also include a fixed lens, such as an astigmatism-correcting lens).
Sabovic does not explicitly disclose the following claim limitations: covering a central portion of a vision field of an eye of a viewer of the eyewear device wherein the boundary portion is uncovered by the focus tunable lens and outside the central portion.
However, in the same field of endeavor Shimizu discloses more explicitly the following: covering a central portion of a vision field of an eye of a viewer of the eyewear device (Simmons, paragraph 429 discloses the virtual lens (which is idealized for an irregular surface when the eye's vision axis crosses the center of the lens) appears to move when the eye does. Thus, the eye is always looking through the center of the virtual lens and more complex correction is enabled by the enduring virtual-spatial relationship i.e. central portion being covered).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Sabovic with Simmons to create the autofocus eyewear of system Sabovic with the virtual lens method of Simmons.
The reasoning being is to provide a correctable lens for astigmatism (Simmons, paragraphs 428-429).
Sabovic and Simmons do not not explicitly disclose the following claim limitations: wherein the boundary portion is uncovered by the focus tunable lens and outside the central portion.
	However, in the same field of endeavor Lo discloses more explicitly the following:
(Lo, Figs. 1 abstract and paragraph 22 discloses “a tunable lens at the center (of an user’s eye) and a fluid reservoir next to the lens region” which implies that the first boundary portion is uncovered by the left focus tunable lens because it covers the center region in this example and the boundary portion is the outer region of the central portion of the user’s eye).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Sabovic and Simmons with Lo to create the system of Sabovic and Simmons as outlined above with tunable lens system of Lo.
The reasoning being is to provide a vision aid system where clarity and flexibility of vision can be restored for daily routines such as driving, reading, entertaining, etc. without additional correction lenses (Lo, paragraph 3).

Regarding claim 2, Sabovic, Simmons and Lo discloses the eyewear device of Claim 1, wherein the vision field is one of a left vision field or a right vision field of the viewer (Sabovic, paragraphs 9, 24 and figure 1 discloses a lens subsystem on the left and right side of the eyewear device… The lens is any focus-tunable lens, such as an electro-mechanical lens (which use electrical motors or electroactive polymers to move or reshape solid, flexible or Alvarez lens) or liquid-crystal lens... The lens may also include a fixed lens, such as an astigmatism-correcting lens).

Regarding claim 3, Sabovic, Simmons and Lo discloses the eyewear device of claim 1, wherein the focus tunable lens completely covers a near-peripheral vision of [[an]] the eye of the ; wherein the near-peripheral vision of the eye of the viewer includes the central portion of the vision field and a near-peripheral region in the vision field; wherein the near-peripheral region in the vision field surrounds and is adjacent to the central portion of the vision field of the eye of the viewer (Simmons, paragraph 429 discloses the virtual lens (which is idealized for an irregular surface when the eye's vision axis crosses the center of the lens) appears to move when the eye does. Thus, the eye is always looking through the center of the virtual lens and more complex correction is enabled by the enduring virtual-spatial relationship i.e. central portion being covered; in addition paragraph 463 discloses with the capacity to recreate a depth-enabled scene view from a scene camera that accurately reflects the actual scene view for the instant head attitude and with full peripheral vision and light conditioning, several perception enhancements become possible).

Regarding claim 4, Sabovic, Simmons and Lo discloses the eyewear device of claim 3, wherein the focus tunable lens partially covers a mid-peripheral vision of the eye of the viewer in reference to a frontal viewing direction of the viewer; wherein the mid-peripheral vision encompasses the near-peripheral vision and a mid-peripheral region in the vision field; wherein the mid-peripheral region in the vision field surrounds and is adjacent to the near-peripheral 2Docket No. D16113US02 (60175-0482)vision of the eye of the viewer (Simmons, paragraph 429 discloses the virtual lens (which is idealized for an irregular surface when the eye's vision axis crosses the center of the lens) appears to move when the eye does. Thus, the eye is always looking through the center of the virtual lens and more complex correction is enabled by the enduring virtual-spatial relationship i.e. central portion being covered; in addition paragraph 463 discloses with the capacity to recreate a depth-enabled scene view from a scene camera that accurately reflects the actual scene view for the instant head attitude and with full (i.e. implies mid-peripheral) peripheral vision and light conditioning, several perception enhancements become possible).

Regarding claim 6, Sabovic, Simmons and Lo discloses the eyewear device of Claim [[5]] 1, wherein is tuned to one or more focal lengths that comprise one or more of: (a) a first focal length that corresponds to a central region of the field, (b) a second focal length that corresponds to a paracentral region outside the central region, (c) a third focal length that corresponds to a near-peripheral portion outside and adjacent to the central region and the paracentral region, or (d) a fourth focal length that corresponds to a mid-peripheral region outside and adjacent to the central region, the paracentral region, and the near-peripheral region  (Sabovic, paragraph 11 and figure 1 discloses the focal length corresponding to all the regions of the user; in addition Simmons, paragraph 429 discloses the virtual lens (which is idealized for an irregular surface when the eye's vision axis crosses the center of the lens) appears to move when the eye does. Thus, the eye is always looking through the center of the virtual lens and more complex correction is enabled by the enduring virtual-spatial relationship i.e. central portion being covered; in addition paragraph 463 discloses with the capacity to recreate a depth-enabled scene view from a scene camera that accurately reflects the actual scene view for the instant head attitude and with full (i.e. implies mid-peripheral) peripheral vision and light conditioning, several perception enhancements become possible).

Regarding claim 7, Sabovic, Simmons and Lo discloses the eyewear device of Claim 6, wherein the central region corresponds to the viewer's foveal vision (Sabovic, paragraph 25 discloses When the user looks at a point A, the eyes rotate so that the two lines originating in each eye's fovea centralis and going through the pupils intersect at that point A. FIG. 2 shows that the position of the image of the pupil in the sensor uniquely determines the point A that the user is looking at).

	Regarding claim 8, Sabovic, Simmons and Lo discloses the discloses the eyewear device of Claim 6, wherein the mid-peripheral region corresponds to a portion of the viewer's non-foveal vision (Sabovic, paragraph 11 and figure 1 discloses the focal length corresponding to all the regions of the user i.e. which would include the non-fovea vision area).


Claims 5, 9 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabovic (US 2017/0123233) in view of Simmons (US 2014/0285429) and in further view of Lo (US 2011/0118834) and in further view of Vallius (US 2017/0184848).

Regarding claim 5, Sabovic, Simmons and Lo discloses the claimed invention as outlined above in claim 1.

However, in the same field of endeavor Vallius discloses more explicitly the following: wherein the lens assembly is configured to project an image of a stereoscopic image to a virtual object plane at a virtual object depth (Vallius, paragraphs 52 and 54 discloses one or more lenses 1302 that form a part of a see-through display subsystem 1304, such that images may be displayed using lenses 1302 (e.g. using projection onto lenses 1302, one or more waveguide systems incorporated into the lenses 1302…. the tunable LC lens may be electrically controlled to focus the out-coupled virtual images onto a virtual image plane. The electrical control can be varied to impart variable focus so that the virtual image plane can be located at different distances to correspond with the locations of objects in the real world),
and wherein one or more focal lengths of the focus tunable lens are determined based at least in part on the virtual object depth (Vallius, paragraph 48 discloses the tunable LC lens can be configured to impart variable focus to change the focal depth of virtual images, real-world images, or both virtual images and real-world images).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Sabovic, Simmons and Lo with Vallius to create system of Sabovic, Simmons and Lo as outlined above with augmented reality system of Vallius.


	Regarding claim 9, Sabovic, Simmons, Lo and Vallius discloses the eyewear device of Claim 6, wherein the first focal length is adjustable in a greater focal length range than a focal length range in which the fourth focal length is adjustable  (Vallius, paragraph 48 discloses the tunable LC lens can be configured to impart variable focus to change the focal depth of virtual images, real-world images, or both virtual images and real-world images; in addition Sabovic, paragraph 11 and figure 1 discloses the focal length corresponding to all the regions of the user). The same motivation that was utilized in claim 5 applies equally as well to claim 9.

	Regarding claim 10, Sabovic, Simmons, Lo and Vallius discloses the eyewear device of Claim 1, wherein the focus tunable lens comprises one or more adjustable focal lengths in a plurality of spatial regions of the focus tunable lens (Vallius, paragraph 48 discloses the tunable LC lens can be configured to impart variable focus to change the focal depth of virtual images, real-world images, or both virtual images and real-world images; in addition the plurality of different regions are illustrated in figure 1),
and wherein the one or more adjustable focal lengths in the plurality of spatial regions of the focus tunable lens form a smooth transition of focal lengths from a central spatial region in the plurality of spatial regions to a boundary spatial region in the plurality of spatial regions; and wherein the boundary spatial region is spatially immediately adjacent to the focus fixed lens lens (Vallius, paragraphs 52 and 54 discloses one or more lenses 1302 that form a part of a see-through display subsystem 1304, such that images may be displayed using lenses 1302 (e.g. using projection onto lenses 1302, one or more waveguide systems incorporated into the lenses 1302…. the tunable LC lens may be electrically controlled to focus the out-coupled virtual images onto a virtual image plane. The electrical control can be varied to impart variable focus so that the virtual image plane can be located at different distances to correspond with the locations of objects in the real world in addition Sabovic, paragraph 11 and figure 1 discloses the focal length corresponding to all the regions of the user). The same motivation that was utilized in claim 5 applies equally as well to claim 10.

	Regarding claim 11, Sabovic, Simmons, Lo and Vallius discloses the eyewear device of Claim 1, wherein the eyewear device is a part of a vision device comprising: an image display that displays an image (Vallius, paragraphs 21 and 28 discloses a user 102 can employ an HMD device 104 to experience an augmented reality environment 100 that is rendered visually on an optics display… EPE 405 is configured, in this illustrative example, to support binocular operation for both the left and right eyes. Components that may be utilized for stereoscopic operation),
wherein the eyewear device projects the image to a virtual object depth depending on the viewer's vergence angles  (Vallius, paragraphs 52 and 54 discloses one or more lenses 1302 that form a part of a see-through display subsystem 1304, such that images may be displayed using lenses 1302 (e.g. using projection onto lenses 1302, one or more waveguide systems incorporated into the lenses 1302…. the tunable LC lens may be electrically controlled to focus the out-coupled virtual images onto a virtual image plane. The electrical control can be varied to impart variable focus so that the virtual image plane can be located at different distances to correspond with the locations of objects in the real world). The same motivation that was utilized in claim 5 applies equally as well to claim 11.

	Regarding claim 12, Sabovic, Simmons, Lo and Vallius discloses the eyewear device of Claim 11, wherein the vision device further comprises one or more gaze tracking devices that track and determine the viewer's vergence angles at runtime (Vallius, paragraphs 55 and 58 discloses display system 1300 may further include a gaze detection subsystem 1310 configured for detecting a direction of gaze of each eye of a user or a direction or location of focus… changes in the glints from the user's eyeballs and/or a location of a user's pupil, as determined from image data gathered using the image sensor(s) 1314, may be used to determine a direction of gaze). The same motivation that was utilized in claim 5 applies equally as well to claim 12.

	Regarding claim 13, Sabovic, Simmons, Lo and Vallius discloses a method comprising: using one or more gaze tracking devices to track a virtual object depth to which an eye of a viewer is directed (Vallius, paragraphs 52, 55 and 58 discloses display system 1300 may further include a gaze detection subsystem 1310 configured for detecting a direction of gaze of each eye of a user or a direction or location of focus… the tunable LC lens may be electrically controlled to focus the out-coupled virtual images onto a virtual image plane. The electrical control can be varied to impart variable focus so that the virtual image plane can be located at different distances to correspond with the locations of objects in the real world),
Vallius, paragraph 21 discloses a user 102 can employ an HMD device 104 to experience an augmented reality environment 100 that is rendered visually on an optics display),
projecting the image to a virtual object plane at a virtual object depth with a lens assembly of an eyewear device (Vallius, paragraph 54 discloses display system 1300 comprises one or more lenses 1302 that form a part of a see-through display subsystem 1304, such that images may be displayed using lenses 1302 (e.g. using projection onto lenses 1302, one or more waveguide systems incorporated into the lenses 1302),
wherein the lens assembly comprises a focus tunable lens and a focus fixed lens; wherein the focus tunable lens covers a central portion of a vision field of the viewer (Sabovic, paragraphs 9, 24 and figure 1 discloses a lens subsystem on the left and right side of the eyewear device… The lens is any focus-tunable lens, such as an electro-mechanical lens (which use electrical motors or electroactive polymers to move or reshape solid, flexible or Alvarez lens) or liquid-crystal lens... The lens may also include a fixed lens, such as an astigmatism-correcting lens. In addition, Simmons, paragraph 429 discloses the virtual lens (which is idealized for an irregular surface when the eye's vision axis crosses the center of the lens) appears to move when the eye does. Thus, the eye is always looking through the center of the virtual lens and more complex correction is enabled by the enduring virtual-spatial relationship i.e. central portion being covered),
wherein the focus fixed lens covers a boundary portion of the vision field of the viewer of the eyewear device, wherein the boundary portion is uncovered by the focus tunable lens and outside the central portion (Lo, Figs. 1 abstract and paragraph 22 discloses “a tunable lens at the center (of an user’s eye) and a fluid reservoir next to the lens region” which implies that the first boundary portion is uncovered by the left focus tunable lens because it covers the center region in this example and the boundary portion is the outer region of the central portion of the user’s eye). The same motivation that was utilized in claim 5 applies equally as well to claim 13.

Regarding claim 14, Sabovic, Simmons, Lo and Vallius discloses the method of Claim 13, wherein the focus tunable lens comprises a single lens element for a central region of the vision field (Sabovic, paragraph 11 and figure 1 discloses the focal length corresponding to all the regions of the user).

	Regarding claim 15, Sabovic, Simmons, Lo and Vallius discloses the method of Claim 13, wherein the virtual object depth is adjusted based at least in part on the viewer's specific vision characteristics (Vallius, paragraph 48 discloses the tunable LC lens can be configured to impart variable focus to change the focal depth of virtual images, real-world images, or both virtual images and real-world images i.e. based on user gaze direction). The same motivation that was utilized in claim 5 applies equally as well to claim 15.

	Regarding claim 16, Sabovic, Simmons, Lo and Vallius discloses the discloses an apparatus performing the method as recited in Claim 13 (Vallius, paragraph 5 and fig. 1 discloses the mead mounted device for performing the claimed method).

(as outlined above in claim 13, Sabovic, Simmons, Lo and Vallius the claimed system for performing the recited steps/methods).

	Regarding claim 18, Sabovic, Simmons, Lo and Vallius discloses a non-transitory computer readable storage medium, storing software instructions, which when executed by one or more processors cause performance of the method recited in Claim 13 (Simmons, paragraph 156 discloses computer devices capable of running the software described and otherwise appropriate for the functions listed are not limited to any given application specific integrated circuit (ASIC), processor, controller or collection of processing means).

	Regarding claim 19, Sabovic, Simmons, Lo and Vallius discloses a computing device comprising one or more processors and one or more storage media, storing a set of instructions, which when executed by one or more processors cause performance of the method recited in Claim 13 (Simmons, paragraph 156 discloses computer devices capable of running the software described and otherwise appropriate for the functions listed are not limited to any given application specific integrated circuit (ASIC), processor, controller or collection of processing means).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481